Title: Newspaper Advertisement Soliciting Donations to UVa Library, ca. 28 Apr. 1825, 28 April 1825
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    The University of Virginiahas, at different times, recieved from public-spirited citizens, as well her own as of other states, donations of books, more or fewer in number, but all acceptable. all contributing to the instruction of the youths confided to her care, and whom she hopes to restore to their country with increased science and virtue, & qualified to succeed worthily to the future charge of it’s government, it’s liberty, it’s fame and prosperity.mr Hansford, of the county of King George had made an early present of some good books to the University. mr Bernard Moore Carter, a native of Virginia, now resident in London, has lately sent a valuable collection of between 3. and 400. volumes, well chosen, and well bound; and more recently, mr Coolidge, a gentleman of Boston, has given nearly an hundred volumes, of peculiar choice and value, and notice of other intended donations have been recieved from others who may be assured that their talent shall not be hidden in the earth.
                        
                    